Citation Nr: 1226418	
Decision Date: 07/31/12    Archive Date: 08/03/12

DOCKET NO.  06-34 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and Observer


ATTORNEY FOR THE BOARD

L. Durham, Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to March 1969. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision.

These issues were remanded by the Board for further development in September 2009 and January 2011.

The Board notes that the claims file contains a November 2007 statement of the case (SOC) with regard to the issue of entitlement to an increased evaluation for bilateral hearing loss.  However, the Veteran indicated in a December 2007 statement that he was satisfied with a 10 percent evaluation assigned to this disability in a November 2007 rating decision and wished to withdraw the appeal of this issue.  As such, this issue is not currently on appeal before the Board.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking entitlement to an evaluation in excess of 50 percent for service-connected PTSD and entitlement to TDIU.

In June 2009, a Travel Board hearing was held before an Acting Veterans Law Judge at the Muskogee, Oklahoma, RO.  A transcript of this proceeding has been associated with the claims folder.  In a June 2012 letter, the Veteran was advised that he was entitled to an additional Board hearing as the Acting Veterans Law Judge who had conducted the June 2009 hearing was no longer employed by the Board.  See 38 U.S.C.A. § 7102 (West 2002); 38 C.F.R. § 20.707 (2011).  The Veteran was informed that he had 30 days to respond to this letter as to whether he wished to be scheduled for another hearing.  On June 19, 2012, the Veteran submitted a statement to the RO indicating that he wished to appear at a hearing before a Veterans Law Judge of the Board via video conference at his local RO.

A basic principle of Veterans' law stipulates that the Board shall decide an appeal only after affording the claimant an opportunity for a hearing.  38 U.S.C.A. § 7104 (West 2002).  Pursuant to 38 C.F.R. § 20.700 (2011), a hearing on appeal before the Board will be granted if an appellant expresses a desire to appear in person.  As such, the Veteran's requested hearing should be scheduled.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing before a Veterans Law Judge at his local RO.  Provide him and his representative reasonable advance written notice of the date, time, and location of his requested hearing.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


